Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 28-29, 32-33, and 35 are objected to because of the following informalities:
Claims 1 recites “a control unit configured to control the display unit so as to display the makeup simulation image”. It should be changed to “a control unit configured to control the display unit 
Claim 28 recites “control the display unit so as to display the makeup simulation image”. It should be changed to “control the display unit 
Claim 29 recites “wherein the control unit is further configured to control the display unit so as to display the makeup recommendation result”. It should be changed to “wherein the control unit is further configured to control the display unit 
Claim 32 recites “the control unit is further configured to control the display unit so as to further display a cosmetic change guide”. It should be changed to “the control unit is further configured to control the display unit 
Claim 33 recites “the control unit is further configured to guide so as to change at least one of the cosmetics”. It should be changed to “the control unit is further configured to guide so as to change at least one of the cosmetics”.
Claim 35 recites “control the display unit so as to display differently the makeup recommendation result”. It should be changed to “control the display unit .
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a control unit, an input unit, a short-distance communication module in claims 21-38.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamanashi et al. (US 2016/0000209).
Regarding claim 21, Yamanashi et al. (hereinafter Yamanashi) discloses a mobile terminal (Yamanashi, [0029], “FIG. 1, makeup assisting apparatus 100”) comprising:
a display unit configured to display a makeup simulation image (Yamanashi, [0083], “makeup/skin care presenting section 290 forms an simulation image, and outputs the formed simulation image to display section 300”. Fig. 2); and
when displaying the makeup simulation image, a control unit configured to control the display unit so as to display the makeup simulation image in which at least one of user information or environment information is reflected (Yamanashi, [0083], “makeup/skin care presenting section 290 forms an simulation image, and outputs the formed simulation image to display section 300”. Figs. 2 and 11).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanashi et al. (US 2016/0000209) in view of Li et al. (US 2016/0292901).
Regarding claim 22, Yamanashi discloses display the makeup simulation image by combining a facial image and a background image (Yamanashi, Fig. 11); Yamanashi does not expressly disclose “acquire differently the background image according to the user information or the environment information”;
Li et al. (hereinafter Li) discloses acquire differently the background image according to the user information (Li, [0033], “if a user selects a crab as an avatar, an image including sand or a sea may be used as a background image”. In addition, in paragraph [0034], “The user may also be presented with background images related to a particular location. For example, if a user is in Paris, France, the user may be presented with a background image featuring the Eiffel Tower”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Li’s combining an animation of an avatar and a background image in the makeup assistance device, as taught by Yamanashi. The motivation for doing so would have been dynamically changing background image based on user information.
Regarding claim 23, Yamanashi as modified by Li with the same motivation from claim 22 discloses acquire the background image considering at least a place (Li, [0034], “The user may also be 
Regarding claim 24, Yamanashi as modified by Li with the same motivation from claim 22 discloses when a schedule at a first place is registered in the user information, the control unit is further configured to acquire an image of the first place as the background image. (Li, [0034], “The user may also be presented with background images related to a particular location. For example, if a user is in Paris, France, the user may be presented with a background image featuring the Eiffel Tower”. Identify the user is in Paris reads on a schedule at a first place is registered in the user information).
Regarding claim 27, Yamanashi discloses a camera configured to photograph a face of a user (Yamanashi, Fig. 2), wherein the control unit is further configured to acquire the facial image by applying makeup according to a makeup recommendation result to the face photographed by the camera (Yamanashi, [0108], “As illustrated in FIG. 11, simulation image 540 is an image in which images 541 to 545 of makeup such as eyebrow, eye shadow, eye liner, blush and lip stick are superimposed on image 511”).

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanashi et al. (US 2016/0000209) in view of Li et al. (US 2016/0292901), as applied to claim 22, in further view of Grauer (US 2017/0256040).
Regarding claim 25, Yamanashi as modified by Li does not expressly disclose “when a schedule in a first time period is registered in the user information”;
Grauer discloses when a schedule in a first time period is registered in the user information (Grauer, [0030], “processor 108 retrieves at least one relevant background image from database 110…in accordance with the environmental conditions relating to self-image 140 (e.g., level of ambient light; weather or climate conditions; time and date; and the like)”).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the concept of Grauer’s retrieve background image in accordance with environment condition to display Yamanashi as modified by Li’s facial image with background image. The motivation for doing so would have been providing ability to automatically select certain types of background images based on selection criteria. 
Regarding claim 26, Yamanashi as modified by Li and Grauer with the same motivation from claim 25 discloses when weather information is received as the environment information (Grauer, [0043], “the weather and climate conditions when self-image 140 was captured”), acquire an image according to the weather information as the background image (Grauer, [0030], “processor 108 retrieves at least one relevant background image from database 110…in accordance with the environmental conditions relating to self-image 140 (e.g., level of ambient light; weather or climate conditions; time and date; and the like)”).

Claims 28 and 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanashi et al. (US 2016/0000209) in view of Sugaya et al. (US 2019/0197736).
Regarding claim 28, Yamanashi does not expressly disclose “an input unit configured to receive a makeup recommendation command”;
Sugaya) discloses an input unit configured to receive a makeup recommendation command (Sugaya, Fig. 10 illustrates receive a makeup recommendation command. Fig. 7 illustrates input unit).
Sugaya discloses display a makeup recommendation result (Sugaya, Fig. 10 illustrates display a makeup recommendation result).
Sugaya discloses control the display unit so as to display the makeup simulation image by calculating a makeup application result according to the makeup recommendation result (Sugaya, Fig. 10 illustrates display the makeup simulation image by calculating a makeup application result according to the makeup recommendation result).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sugaya’s makeup simulation of different cosmetic products in the makeup assistance device, as taught by Yamanashi. The motivation for doing so would have been facilitating user views cosmetic information and makeup simulation.
Regarding claim 30, Yamanashi as modified by Sugaya with the same motivation from claim 28 discloses when receiving a cosmetic change command via the input unit (Sugaya, Fig. 15), change a type of the cosmetics (Sugaya, Fig. 15).
Regarding claim 31, Yamanashi as modified by Sugaya with the same motivation from claim 28 discloses when the type of the cosmetics is changed, the control unit is further configured to change the makeup simulation image based on the changed type of the cosmetics (Sugaya, Fig. 15).
Regarding claim 32, Yamanashi as modified by Sugaya with the same motivation from claim 28 discloses when receiving the cosmetic change command, the control unit is further configured to control the display unit so as to further display a cosmetic change guide (Sugaya, Fig. 15).
Regarding claim 33, Yamanashi as modified by Sugaya with the same motivation from claim 28 discloses when displaying the cosmetic change guide, the control unit is further configured to guide so 
Regarding claim 34, Yamanashi as modified by Sugaya with the same motivation from claim 28 discloses when displaying the cosmetic change guide, the control unit is further configured to suggest purchase of new cosmetics (Sugaya, Fig. 15).
Regarding claim 35, Yamanashi as modified by Sugaya with the same motivation from claim 28 discloses display a plurality of makeup types (Sugaya, Fig. 10).
Yamanashi as modified by Sugaya with the same motivation from claim 28 discloses control the display unit so as to display differently the makeup recommendation result according to a makeup type selected from the plurality of makeup types (Sugaya, Fig. 10).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Yamanashi et al. (US 2016/0000209) in view of Sugaya et al. (US 2019/0197736), as applied to claim 28, in further view of Otani et al. (US 2016/0055566).
Regarding claim 29, Yamanashi as modified by Sugaya with the same motivation from claim 28 discloses control the display unit so as to display the makeup recommendation result based on at least one cosmetic (Sugaya, Fig. 15);
Yamanashi as modified by Sugaya does not expressly disclose “a short-distance communication module configured to recognize cosmetics through short- distance communication, and receive cosmetic information of the recognized cosmetics”;
Otani et al. (hereinafter Otani) discloses a short-distance communication module configured to recognize cosmetics through short-distance communication, and receive cosmetic information of the recognized cosmetics (Otani, [0043], “an exclusively reading-use ID for uniquely identifying the tag) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept of Otani’s a short-distance communication function to recognize cosmetics through short- distance communication in the makeup assistance device, as taught by Yamanashi as modified by Sugaya, as it could be used to achieve the predictable result of wherein the control unit is further configured to control the display unit so as to display the makeup recommendation result based on at least one cosmetic recognized via the short- distance communication module. The motivation for doing so would have been providing ability to detect an RFID number of a product and using the RFID number to display information about the product.

Claims 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanashi et al. (US 2016/0000209) in view of Sugaya et al. (US 2019/0197736), as applied to claim 35, in further view of Kim et al. (US 2016/0357578).
Regarding claim 36, Yamanashi as modified by Sugaya with the same motivation from claim 28 discloses uses less than a preset number of cosmetics (Sugaya, Fig. 15); Yamanashi as modified by Sugaya is silent with respect to “super simple makeup”;
Kim et al. (hereinafter Kim) discloses super simple makeup (Kim, Fig. 22A).
Kim discloses display a makeup method as makeup recommendation result (Kim, Fig. 22B).

Regarding claim 37, Yamanashi as modified by Sugaya and Kim with the same motivation from claim 36 discloses selected makeup type is makeup that specifies a time period (Kim, [0268], “A plurality of theme-based makeup images may include a makeup image based on a season (e.g., spring, summer, fall, and/or winter)”), display a makeup method in consideration of the specified time period as the makeup recommendation result (Kim, Fig. 22B).
Regarding claim 38, Yamanashi as modified by Sugaya and Kim with the same motivation from claim 36 discloses display a makeup method in consideration of user information or environment information related to the specified time period as the makeup recommendation result (Kim, [0382], “the environment information may include season information. The environment information may include weather information e.g., a sunny weather, a cloudy weather, a rainy weather, a snowy weather, and the like). The environment information may include temperature information”).

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Yamanashi et al. (US 2016/0000209) in view of Kim et al. (US 2016/0357578).
Regarding claim 39, Yamanashi discloses a cosmetics automatic recognition system (Yamanashi, [0029], “FIG. 1, makeup assisting apparatus 100”. In addition, in paragraph [0119], “in information 
a server (Yamanashi, [0069], “a server on the Internet through a communication circuit”); and 
a mobile terminal configured to receive information from the server (Yamanashi, [0151], “makeup assisting apparatus 100 can be connected to a network, makeup assisting apparatus 100 can access a server on the network”), wherein the mobile terminal comprises: 
a memory configured to store user information (Yamanashi, [0033], “a working memory such as a random access memory (RAM)”. In addition, in paragraph [0095], “physical condition acquiring section 260 acquires the physical condition level of the user based on the acquired sensor information”), a wireless communication unit (Yamanashi, [0069], “it is desirable to periodically update makeup/skin care table 420 from a server on the Internet through a communication circuit”), and a display unit configured to display a makeup simulation image in which at least one of the user information or the environment information is reflected (Yamanashi, [0106], “At step S1500, makeup/skin care presenting section 290 creates a simulation image based on the makeup/skin care information about makeup, and makes display section 300 display the simulation image. At this time, makeup/skin care presenting section 290 makes display section 300 display the makeup/skin care information about skin care and the cosmetics information of makeup/skin care”);
Yamanashi does not expressly disclose “receive environment information”;
Kim discloses receive environment information (Kim, [0382], “The environment information may include weather information e.g., a sunny weather, a cloudy weather, a rainy weather, a snowy weather, and the like)”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kim’s select makeup type including environment condition in the makeup assistance device, as taught by Yamanashi as modified by Sugaya. The motivation for doing .

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Yamanashi et al. (US 2016/0000209) in view of Kim et al. (US 2016/0357578), as applied to claim 39, in view of Otani et al. (US 2016/0055566) in further view of Sugaya et al. (US 2019/0197736).
Regarding claim 40, Yamanashi as modified by Kim does not expressly disclose “a short-distance communication module”;
Otani discloses a short-distance communication module configured to recognize cosmetics through short-distance communication, and receive cosmetic information of the recognized cosmetics (Otani, [0043], “an exclusively reading-use ID for uniquely identifying the tag) attached thereto so as to be distinguished from the other products, with an RFID tag R capable of exerting radio communication function being pasted onto the bottom surface or the like of the product”. In addition, in paragraph [0061], “using the RFID number detected in the step S503 as a key, the image data base 270 is retrieved so as to display a commercial image of the product relating to the product in the customer's hand on the image display unit of the product mounting rack of the product in the customer's hand”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept of Otani’s a short-distance communication function to recognize cosmetics through short-distance communication in the makeup assistance device, as taught by Yamanashi as modified by Kim. The motivation for doing so would have been providing ability to detect an RFID number of a product and using the RFID number to display information about the product.
Yamanashi as modified by Kim and Otani does not expressly disclose “display a makeup recommendation result”;

Sugaya discloses display the makeup simulation image by calculating a makeup application result according to the makeup recommendation result (Sugaya, Fig. 10 illustrates display the makeup simulation image by calculating a makeup application result according to the makeup recommendation result).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sugaya’s makeup simulation of different cosmetic products in the makeup assistance device, as taught by Yamanashi as modified by Kim and Otani, as it could be used to achieve the predictable result of display a makeup recommendation result based on at least one cosmetic recognized via the short-distance communication module, and display the makeup simulation image by calculating a makeup application result according to the makeup recommendation result. The motivation for doing so would have been facilitating user views cosmetic information and makeup simulation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE ZHAI/               Primary Examiner, Art Unit 2612